I concur with the opinion of Judge O'BRIEN that the order of the Appellate Division should be reversed and that the judgment entered upon the decision of the trial court, dismissing the complaint, should be affirmed.
Briefly, my reasons are these: A breach of a statute, which imposes a duty upon any person, may give a cause of action for damages to one who has an interest in its observance, when he shows that the injury was the direct, or necessary, result of the breach. (Willy v. Mulledy, 78 N.Y. 310; Huda v. AmericanGlucose Co., 154 ib. 474.) This is the reasonable doctrine of our decisions and this court has not, as yet, gone so far as my brother HAIGHT would have it go; that is to say, to the extent of holding that the breach of a statutory duty subjects the offender to a civil liability for an injury sustained, even if, as in this case, it is not referable to the breach as a cause. The plaintiff should not have been employed by the defendant and for a violation of the law, in that respect, the defendant rendered himself amenable to the *Page 548 
punishment prescribed by the statute, and, undoubtedly, if there could have been a direct connection between the illegal employment and the injury suffered by the plaintiff, proof of the illegal employment would be proof of the defendant's negligence to be submitted to the jury. Such was the question in the case ofHuda v. Glucose Company; where the windows of a factory were screwed down, for the furtherance of manufacturing purposes, and the plaintiff had contended that the statute relating to fire escapes had been violated and gave to her a cause of action. InWilly v. Mulledy the failure to comply with the statute relating to fire escapes was held to render the defendant liable for the damages caused by the death of the plaintiff's wife, as the result of a fire in the building where they were dwelling and with respect to which the statute had not been complied with.
In those cases, as in that of Stewart v. Ferguson,
(164 N.Y. 553), the breach of the statutory obligation to provide for the safety of others, who had a special interest in its observance, had some direct relation to, or bearing upon, the result of the injury to them. But, in the present case, the plaintiff's injury was unexplained. The machine was not in motion at the time and the power was cut off. The place was, therefore, safe enough and no affirmative act of negligence can be chargeable to the defendant, under the circumstances disclosed by the proof; unless the mere violation of the statute is held to constitute such, and that, I think, is an unsound proposition. It is contrary to the ordinary rules of law in such cases and, in my opinion, it is giving an unwarranted operation to the statute. The cause of the injury was not the employment of the boy.
MARTIN, VANN and CULLEN, JJ. (and PARKER, Ch. J., in memorandum), concur with HAIGHT, J.; GRAY and O'BRIEN, JJ., read dissenting opinions.
Order affirmed, etc. *Page 549